     Case 2:20-cr-00326-JFW Document 44 Filed 08/03/20 Page 1 of 10 Page ID #:465



 1   NICOLA T. HANNA
     United States Attorney
 2   BRANDON D. FOX
     Assistant United States Attorney
 3   Chief, Criminal Division
     MACK E. JENKINS (Cal. Bar No.242101)
 4   VERONICA DRAGALIN (Cal. Bar No. 281370)
     MELISSA MILLS (Cal. Bar No. 248529)
 5   Assistant United States Attorney
     Public Corruption and Civil Rights Section
 6        1500 United States Courthouse
          312 North Spring Street
 7        Los Angeles, California 90012
          Telephone: (213) 894-2091
 8        Facsimile: (213) 894-2927
          Email:     mack.jenkins@usdoj.gov
 9                   veronica.dragalin@usdoj.gov
                     melissa.mills@usdoj.gov
10
     Attorneys for Plaintiff
11   UNITED STATES OF AMERICA

12                          UNITED STATES DISTRICT COURT

13                    FOR THE CENTRAL DISTRICT OF CALIFORNIA

14   UNITED STATES OF AMERICA,               No. CR 20-326-JFW

15             Plaintiff,                    STIPULATION AND JOINT REQUEST FOR
                                             A PROTECTIVE ORDER REGARDING
16             v.                            DISCOVERY CONTAINING PERSONAL
                                             IDENTIFYING INFORMATION AND
17 JOSE LUIS HUIZAR,                         COOPERATING WITNESS INFORMATION

18             Defendant.                    PROPOSED ORDER FILED SEPARATELY

19

20

21        Plaintiff, United States of America, by and through its counsel

22   of record, the United States Attorney for the Central District of

23   California and Assistant United States Attorney Mack E. Jenkins,

24   Veronica Dragalin, and Melissa Mills, and defendant JOSE LUIS HUIZAR

25   (“defendant”), by and through his counsel of record, Deputy Federal

26   Public Defenders Charles Snyder and Carel Ale (collectively the

27   “parties”), for the reasons set forth below, request that the Court

28   enter the proposed protective order (the “Protective Order”)
     Case 2:20-cr-00326-JFW Document 44 Filed 08/03/20 Page 2 of 10 Page ID #:466



 1   governing the use and dissemination of (1) personal identifying

 2   information (“PII”) of real persons pursuant to Federal Rule of

 3   Criminal Procedure Rule 16(d)(1) and otherwise sensitive

 4   information, and (2) information related to confidential informants

 5   or cooperating witnesses who may testify at trial.

 6        Introduction and Grounds for Protective Order

 7        1.    Defendant is charged in this matter with a violation of 18

 8   U.S.C. § 1962(d) (Racketeering conspiracy).         Defendant is released

 9   on bond pending trial.

10        2.    A protective order is necessary because the government

11   intends to produce to the defense materials regarding confidential

12   informants or cooperating witnesses who participated in the

13   government’s investigation and who may testify at trial.           Because

14   these materials could be used to identify the confidential

15   informants or cooperating witnesses, the government believes that

16   the unauthorized dissemination or distribution of the materials may

17   compromise the ability of such persons to participate effectively in

18   future investigations in an undercover capacity and/or may expose

19   him/her and their families to potential safety risks.

20        3.    A protective order is also necessary because the

21   government intends to produce to the defense materials containing

22   third parties’ PII and other sensitive information.           The government

23   believes that disclosure of this information without limitation

24   risks the privacy and security of the information’s legitimate

25   owners.   Because the government has an ongoing obligation to protect

26   third parties’ PII, the government cannot produce to defendant an

27   unredacted set of discovery containing this information without the

28   Court entering the Protective Order.        Moreover, PII makes up a

                                            2
     Case 2:20-cr-00326-JFW Document 44 Filed 08/03/20 Page 3 of 10 Page ID #:467



 1   significant part of the discovery in this case and such information

 2   itself, in many instances, has evidentiary value.          If the government

 3   were to attempt to redact all this information in strict compliance

 4   with Federal Rule of Criminal Procedure 49.1, the Central District

 5   of California’s Local Rules regarding redaction, and the Privacy

 6   Policy of the United States Judicial Conference, the defense would

 7   receive a set of discovery that would be highly confusing and

 8   difficult to understand, and it would be challenging for defense

 9   counsel to adequately evaluate the case, provide advice to

10   defendant, or prepare for trial.

11        4.    The purpose of the Protective Order is to (a) allow the

12   government to comply with its discovery obligations while protecting

13   this sensitive information from unauthorized dissemination, and

14   (b) provide the defense with sufficient information to adequately

15   represent the defendant.

16        Definitions

17        5.    The parties agree to the following definitions:

18              a.    “Cooperator Materials” includes any information

19   relating to a confidential informant’s or cooperating witness’s

20   prior history of cooperation with law enforcement, prior criminal

21   history, statements, or any other information that could be used to

22   identify a confidential informant or cooperating witness, such as a

23   name, image, address, date of birth, or unique personal

24   identification number, such as a Social Security number, driver’s

25   license number, account number, or telephone number.

26              b.    “Sensitive Materials” includes any information that

27   can be used to identify a person, including a name, address, date of

28   birth, Social Security number, driver’s license number, telephone

                                            3
     Case 2:20-cr-00326-JFW Document 44 Filed 08/03/20 Page 4 of 10 Page ID #:468



 1   number, account number, email address, or personal identification

 2   number, and other information that is sensitive in nature, such that

 3   if it were disclosed in the public domain it could unnecessarily

 4   cause personal, business, or legal harm.

 5                c.   “Defense Team” includes (1) defendant’s counsel of

 6   record (“defense counsel”); (2) other attorneys at defense counsel’s

 7   law firm who may be consulted regarding case strategy in this case;

 8   (3) defense investigators who are assisting defense counsel with

 9   this case; (4) retained experts or potential experts; and

10   (5) paralegals, legal assistants, and other support staff to defense

11   counsel who are providing assistance on this case.          The Defense Team

12   does not include defendant, defendant’s family members, or any other

13   associates of defendant.

14        Terms of the Protective Order

15        6.      The parties jointly request the Court enter the Protective

16   Order, which will permit the government to produce Cooperator

17   Materials and Sensitive Materials in a manner that preserves the

18   privacy and security of third parties.        The parties agree that the

19   following conditions in the Protective Order will serve these

20   interests:

21                a.   The government is authorized to provide defense

22   counsel with Cooperator Materials and Sensitive Materials marked

23   with the following legend for Cooperator Materials and Sensitive

24   Materials, respectively: “SUBJECT TO PROTECTIVE ORDER – Cooperator

25   Material” and “SUBJECT TO PROTECTIVE ORDER – Sensitive Material.”

26   The government may put that legend on the digital medium (such as

27   DVD or hard drive) or simply label a digital folder on the digital

28   medium to cover the content of that digital folder.           The government

                                            4
     Case 2:20-cr-00326-JFW Document 44 Filed 08/03/20 Page 5 of 10 Page ID #:469



 1   may also redact any PII contained in the production of Cooperator

 2   Materials and Sensitive Materials.

 3              b.    If defendant objects to a designation that material

 4   contains Cooperator Materials or Sensitive Materials, the parties

 5   shall meet and confer.      If the parties cannot reach an agreement

 6   regarding the defendant’s objection, the defendant may apply to the

 7   Court to have the designation removed.

 8              c.    Defendant and the Defense Team agree to use the

 9   Cooperator Materials and Sensitive Materials solely to prepare for

10   any pretrial motions, plea negotiations, trial, sentencing hearing,

11   and appellate and post-conviction proceedings.          Defendant and the

12   Defense Team shall not provide Cooperator Materials and Sensitive

13   Materials to anyone not part of the Defense Team.

14              d.    The Defense Team shall not permit anyone, including

15   defendant, other than the Defense Team to have possession of

16   Cooperator Material, while outside the presence of the Defense Team.

17   Defendant may see and review Cooperator Material only in the

18   presence of the Defense Team, and the Defense Team shall ensure that

19   defendant is never left alone with any Cooperator Material.            At the

20   conclusion of any meeting with defendant at which defendant is

21   permitted to view Cooperator Material, defendant must return any

22   Cooperator Material to the Defense Team, who shall take all such

23   materials with counsel.      Defendant may not take any Cooperator

24   Material out of the room in which defendant is meeting with the

25   Defense Team.    At no time, under no circumstance, will any

26   Cooperator Material be left in the possession, custody, or control

27   of defendant, regardless of the defendant’s custody status.

28

                                            5
     Case 2:20-cr-00326-JFW Document 44 Filed 08/03/20 Page 6 of 10 Page ID #:470



 1              e.    Defendant may see and review Cooperator Material as

 2   permitted by this Protective Order, but defendant may not copy,

 3   keep, maintain, or otherwise possess any Cooperator Material in this

 4   case at any time.     Defendant also may not write down or memorialize

 5   any data or information contained in the Cooperator Material.

 6              f.    The Defense Team may review Cooperator Materials and

 7   Sensitive Materials with a witness or potential witness in this

 8   case, including defendant.      A member of the Defense Team must be

 9   present if Cooperator Materials and Sensitive Materials is being

10   shown to a witness or potential witness.         Before being shown any

11   portion of Cooperator Materials and Sensitive Materials, however,

12   any witness or potential witness must be informed of, and agree to

13   be bound by, the requirements of the Protective Order.           No member of

14   the Defense Team shall permit a witness or potential witness to

15   retain Cooperator Materials and Sensitive Materials or any notes

16   generated from Cooperator Materials and Sensitive Materials.

17              g.    The Defense Team shall maintain Cooperator Materials

18   and Sensitive Materials safely and securely, and shall exercise

19   reasonable care in ensuring the confidentiality of those materials

20   by (1) not permitting anyone other than members of the Defense Team,

21   defendant, witnesses, and potential witnesses, as restricted above,

22   to see Cooperator Materials and Sensitive Materials; (2) not

23   divulging to anyone other than members of the Defense Team,

24   defendant, witnesses, and potential witnesses, the contents of

25   Cooperator Materials and Sensitive Materials; and (3) not permitting

26   Cooperator Materials to be outside the Defense Team’s offices,

27   homes, vehicles, or personal presence.        Cooperator Materials and

28   Sensitive Materials shall not be left unattended in any vehicle.

                                            6
     Case 2:20-cr-00326-JFW Document 44 Filed 08/03/20 Page 7 of 10 Page ID #:471



 1              h.    To the extent that defendant, the Defense Team,

 2   witnesses, or potential witnesses create notes that contain, in

 3   whole or in part, Cooperator Materials and Sensitive Materials, or

 4   to the extent that copies are made for authorized use by members of

 5   the Defense Team, such notes, copies, or reproductions become

 6   Cooperator Materials and Sensitive Materials subject to the

 7   Protective Order and must be handled in accordance with the terms of

 8   the Protective Order.

 9              i.    The Defense Team shall use Cooperator Materials and

10   Sensitive Materials only for the litigation of this matter and for

11   no other purpose.     Litigation of this matter includes any appeal

12   filed by defendant and any motion filed by defendant pursuant to 28

13   U.S.C. § 2255.

14              j.    In the event that defendant needs to file Cooperator

15   Materials or Sensitive Materials with the Court or divulge the

16   contents of Cooperator Materials or Sensitive Materials in court

17   filings, defendant shall either (1) make the filing under seal and

18   note it is pursuant to the Protective Order or (2) before filing,

19   provide advance written notice to the government of defendant’s

20   intent to publicly file Cooperator Materials or Sensitive Materials

21   to afford the government an opportunity to object or otherwise

22   respond to such intention.      The parties shall attempt to reach an

23   agreement and make all reasonable attempts to limit the divulging of

24   Cooperator Materials or Sensitive Materials by redaction.            If the

25   parties cannot reach an agreement regarding the proposed filing, the

26   government may apply to the Court to have the filing redacted or

27   sealed before it is filed.

28

                                            7
     Case 2:20-cr-00326-JFW Document 44 Filed 08/03/20 Page 8 of 10 Page ID #:472



 1              k.    The parties agree that any Cooperator Materials and

 2   Sensitive Materials inadvertently produced in the course of

 3   discovery prior to entry of the Protective Order shall be subject to

 4   the terms of the Protective Order.         If Cooperator Materials or

 5   Sensitive Materials was inadvertently produced prior to entry of the

 6   Protective Order without being marked “SUBJECT TO PROTECTIVE ORDER,”

 7   the government shall reproduce the material with the correct

 8   designation and notify defense counsel of the error.           The Defense

 9   Team shall take immediate steps to destroy the unmarked material,

10   including any copies.

11              l.    Upon the final disposition of this case, Cooperator

12   Materials and Sensitive Materials shall not be used by the Defense

13   Team, in any way, in any other matter, absent a court order.            All

14   materials designated subject to the Protective Order maintained in

15   the Defense Team’s files shall remain subject to the Protective

16   Order unless and until such order is modified by court order.            Upon

17   request by the government, within 30 days of the conclusion of

18   appellate and post-conviction proceedings, defense counsel shall

19   return all Cooperator Materials and Sensitive Materials, or certify

20   that such materials are being kept pursuant to the California

21   Business and Professions Code and the California Rules of

22   Professional Conduct.

23              m.    In the event that there is a substitution of counsel

24   prior to when such documents must be returned, new defense counsel

25   must be informed of, and agree in writing to be bound by, the

26   requirements of the Protective Order before the undersigned defense

27   counsel transfers any Cooperator Materials and Sensitive Materials

28   to the new defense counsel.      New defense counsel’s written agreement

                                            8
     Case 2:20-cr-00326-JFW Document 44 Filed 08/03/20 Page 9 of 10 Page ID #:473



 1   to be bound by the terms of the Protective Order must be returned to

 2   the Assistant U.S. Attorney assigned to the case.          New defense

 3   counsel then will become the Defense Team’s custodian of materials

 4   designated subject to the Protective Order and shall then become

 5   responsible, upon the conclusion of appellate and post-conviction

 6   proceedings, upon request by the government, for returning to the

 7   government, certifying the destruction of, or retaining pursuant to

 8   the California Business and Professions Code and the California

 9   Rules of Professional Conduct all Cooperator Materials and Sensitive

10   Materials.

11                n.   Defense counsel agrees to advise defendant and all

12   members of the Defense Team of their obligations under the

13   Protective Order and ensure their agreement to follow the Protective

14   Order, prior to providing defendant and members of the Defense Team

15   with access to any materials subject to the Protective Order.

16                o.   Defense Counsel has conferred with defendant

17   regarding this stipulation and the proposed order thereon, and

18   defendant agrees to the terms of the proposed order.

19   //

20   //

21   //

22   //

23   //

24   //

25   //

26   //

27   //

28   //

                                            9
     Case 2:20-cr-00326-JFW Document 44 Filed 08/03/20 Page 10 of 10 Page ID #:474



 1               p.   Accordingly, the parties have agreed to request that

 2   the Court enter a protective order in the form submitted herewith.

 3         IT IS SO STIPULATED.

 4         DATED: July 27, 2020               NICOLA T. HANNA
                                              United States Attorney
 5
                                              BRANDON D. FOX
 6
                                              Assistant United States Attorney
 7                                            Chief, Criminal Division

 8
                                              _______________________________
 9                                            MACK E. JENKINS
                                              VERONICA DRAGALIN
10                                            MELISSA MILLS
11                                            Assistant United States Attorneys

12                                            Attorneys for Plaintiff
                                              UNITED STATES OF AMERICA
13

14         DATED: July 28, 2020               ___________________________
                                              CHARLES SNYDER
15                                            CAREL ALE
16                                            Deputy Federal Public Defenders
                                              Attorneys for Defendant
17                                            JOSE LUIS HUIZAR

18

19

20

21

22

23

24

25

26

27

28

                                            10
